In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. B, No. 272060; to the Court of Appeal, Third Circuit, No. 05-184.
Writ granted. Judgment of the trial court denying defendant’s motion to suppress is hereby reinstated. The determination as to whether exigency existed was a factual determination made by the trial court. We find the trial court did not err in denying defendant’s motion to suppress. See State v. Brisban, 2000-3437 (La.2/26/02), 809 So.2d 923.